Citation Nr: 0617180	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
November 1984 to September 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2004 the veteran withdrew her request for a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination of record was in October 
2002.  A July 2003 consultation associated with Social 
Security Administration determinations appeared to indicate 
that the veteran's low back disorder had increased in 
severity.  Furthermore during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating intervertebral 
disc syndrome was revised, effective September 23, 2002 (see 
67 Fed. Reg. 54,345-49 (August 22, 2002)) and effective 
September 26, 2003 the criteria for evaluating general 
diseases and injuries of the spine was revised (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  The criteria for rating 
intervertebral disc syndrome remained essentially the same as 
the criteria effective September 23, 2002, although the code 
number was changed to Code 5243.  Thus the Board finds that 
the veteran should be afforded a new VA examination to 
determine the current level of severity of her service-
connected low back disorder both under the older and revised 
rating criteria.  The Board also notes that the veteran in 
perfecting her TDIU claim, argued that she was denied 
vocational rehabilitation services due to her service-
connected disability and the possibility of re-establishing 
these services was not investigated.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case should be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions: 
		
1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be advised to send any additional 
pertinent information or evidence.  

2.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
nature and severity of her service-
connected low back disorder.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
low back disorder under the older and 
revised rating criteria for back disorder 
to include range of motion evaluations, 
number of incapacitating episodes 
(requiring treatment and bedreset 
prescribed by a physician), severity of 
any intervertebral disc syndrome and/or 
lumbosacral strain.  The examiner also 
should specifically comment on the 
veteran's ability to be employed.  

3.  After completion of the above and any 
other development deemed necessary on the 
low back and TDIU issues, the RO should 
review the expanded record and determine 
if a higher rating is warranted for the 
low back disorder and if a total rating 
based on individual unemployability is 
merited.  In determining the TDIU claim, 
the veteran's vocational rehabilitation 
file should be reviewed.  If the claims 
remain denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



